Citation Nr: 1749497	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-27 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected rhinitis.  

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from August 1967 to August 1971.  

These matters come to the Board of Veterans' Appeals (Board) from June 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran had previously also appealed the denial of his claim of entitlement to service connection for left ear hearing loss; however, during the pendency of the appeal, an August 2017 rating decision granted this claim in full; as such, it is no longer before the Board.  

These matters were previously remanded by the Board in July 2017 for additional development, including relevant VA examinations.  As the requested development has been completed, the matters are returned to the Board for adjudication.  However, as discussed below, the Board finds there has not been substantial compliance with its prior remand directives regarding the Veteran's claim of entitlement to service connection for right ear hearing loss, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue of entitlement to service connection for right ear hearing loss is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's obstructive sleep apnea is aggravated by his service-connected rhinitis.  




CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea as secondary to service-connected rhinitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service requirement.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2016).  

In this case, the record is clear that the Veteran has been diagnosed with obstructive sleep apnea; additionally, he is service-connected for rhinitis.  The Veteran specifically asserts that his obstructive sleep apnea is secondary to his service-connected rhinitis.  

As discussed in the prior July 2017 Board remand, although a July 2013 VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his service-connected rhinitis, the record contains a September 2013 positive nexus opinion from the Veteran's private physician who opined that the Veteran's service-connected rhinitis played a direct role in the development of sleep apnea due to chronic inflammation of the nasal mucosa along with a reduction of airflow to the lungs.  

Additionally, as directed by the July 2017 Board remand, VA obtained an additional medical opinion concerning the Veteran's sleep apnea in August 2017.  At that time, the VA examiner concluded that the Veteran's obstructive sleep apnea was at least as likely as not aggravated beyond its natural progression by his service-connected rhinitis.  The VA examiner considered the September 2013 private physician's opinion and concluded similarly that when the Veteran was experiencing the symptoms of allergic rhinitis, his nasal pharynx would inevitably be congested and allow less air to pass, which would aggravate his obstructive sleep apnea by removing the supporting airway passage.  Additionally, the examiner noted that in August 2005, a VA treating physician diagnosed the Veteran with rhinitis which was "adding to problems" with his sleep apnea.  

Given the above, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's obstructive sleep apnea is at least as likely as not aggravated by his service-connected rhinitis; therefore, secondary service connection is warranted and the claim is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, given the Board's favorable decision herein, no discussion of VA's statutory and regulatory notice and duty to assist provisions is required.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for obstructive sleep apnea as secondary to service-connected rhinitis is granted.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Specifically, an adequate addendum medical opinion must be obtained upon remand.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the prior July 2017 Board remand clearly directed that the Veteran was to be afforded a VA audiology examination wherein the examiner "must not rely solely on the absence of hearing loss in service or upon separation as the basis for a negative opinion."  However, the August 2017 VA examiner's negative nexus opinion that the Veteran's right ear hearing loss was less likely as not caused by or a result of an event in military service was based upon a "review of medical records revealed that hearing was within normal limits in the right ear at all frequencies tested at [the] time of separation from military service."  This opinion does not comply with the prior July 2017 Board directives and is inadequate to adjudicate the Veteran's claim.  Stegall, 11 Vet. App. 268.  

That Board is mindful that the United States Court of Appeals for Veterans Claims (Court) has held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, the Veteran's July 1971 separation physical documents audiometric testing that revealed at least some mild right ear hearing loss at 500 Hertz (Hz) and 6000 Hz.  See id. (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Therefore, the August 2017 VA examiner's negative nexus opinion that the Veteran's right ear hearing loss was less likely as not caused by or a result of an event in military service based upon a normal hearing examination at service discharge is inadequate to decide the Veteran's claim and an adequate addendum opinion must be obtained upon remand which properly considers the claim in light of the holding in Hensley.  See id.; Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who provided the August 2017 VA audiology examination.  If the August 2017 VA examiner is unavailable, an equally qualified examiner may be substituted.  The Veteran's entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings must be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss is etiologically related to his active service, to include his exposure to noise as a jet engine mechanic.  

In doing so, the examiner must specifically consider and comment upon the Veteran's July 1971 separation physical examination, including audiometric testing that revealed at least some mild right ear hearing loss at 500 Hz and 6000 Hz.  See Hensley, supra (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

Furthermore, in rendering the above opinion, the examiner is again advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.  

2.  Review the resulting opinion to ensure its adequacy, including its compliance with the above holding of Hensley, supra.  If the opinion is inadequate for any reason, take any corrective actions necessary.  

3.  After completing the above actions, and any additional development warranted, readjudicate the claim of entitlement to service connection for right ear hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


